UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6593



ROBERT MORGAN,

                                           Petitioner - Appellant,

          versus

GEORGE TRENT, Warden, West Virginia Penitentiary,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-93-740-5)


Submitted:   May 16, 1996                   Decided:   May 29, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Robert Morgan, Appellant Pro Se. Silas Bent Taylor, Deputy Attor-
ney General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his 28 U.S.C. § 2254 (1988) petition. Appellant's case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1988). The magistrate judge recommended that relief be denied and

advised Appellant that failure to file timely objections to this
recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Appel-

lant failed to object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's
recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice. We

accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2